The opinion of the court was delivered by
Ross, J.
The defendant, without objection, testified that he had no interest in the oil qoinpany at the time the plaintiff claimed he made the contract sought to be enforced, beyond the ownership of a certain amount of its stock. The defendant testified to this, to convince the jury that he had not any interest which would induce him to enter into such a contract with the plaintiff as the plaintiff claimed. In this state of the evidence, it was competent for the plaintiff to show that the defendant liad a greater interest in the oil company than that of a stockholder. He might show such interest by the defendant or any other witness, to rebut the testimony of the defendant on that point. The questions proposed to be put to the defendant by the counsel for the plaintiff, and which were held to be inadmissible by the court, did not call for answers which would tend directly to disprove the testimony given by the defendant. It is apparent that the plaintiff’s counsel designed, by the answers, to get something before the jury from which he might argue that the defendant’s testimony on this point was untrue, though the answers might not have any direct tendency to disprove the defendant’s evidence. The first two *414questions are hypothetical, and, without asking what interest the defendant had iii having the stock in the oil company taken, called upon him to answer whether he had such an interest in procuring the stock of the company to be taken, as induced him to make to any person, or a certain person, offers similar to the one which the plaintiff claimed the defendant made to him. We think these questions were inadmissible. A witness, though a party, has some rights which it is proper for the court to compel counsel to respect; and among them, is the right to have the question so framed that it can be answered directly, without conveying to the jury ah impression which the witness does not intend. These questions were not of that character. The witness might have answered them in the affirmative, without contradicting his evidence in chief. Yet, without further explanation, from a skillful argument, the jury might have been led to believe that his direct testimony was untrue. The third question excluded was objectionable as calling for immaterial testimony. If the defendant had admitted that he did make an offer to Charles Wyman in character like the one the plaintiff claimed that the defendant made to him, it would not have tended to show that he made the contract in issue with the plaintiff. We find no error in the refusal of the court to allow these questions to be put.
The only other exception relates to the charge of the court. The plaintiff claimed that some of the testimony tended to show that the defendant and some of the witnesses produced by him, had acted fraudulently in the organization of the company and in the issue of its stock. These acts, if established, did not form a part of the transaction in issue between the parties. The question between them was whether the defendant entered into the contract claimed by the plaintiff. These fraudulent acts of the defendant and his witnesses, if they were such, the plaintiff claimed, tended to discredit the defendant and his witnesses in respect to their evidence regarding the transaction in question. It is well settled that a witness cannot be impeached by showing that ho has acted fraudulently or dishonestly in other independent transactions. We think the court were correct in instructing the jury that if they found that the defendant and his witnesses had acted *415fraudulently in the matters claimed by the plaintiff’s counsel, it did not show, nor tend to show, that the defendant made the contract claimed by the plaintiff. When the court told the jury, “ If you can derive any light out of the whole thing, that enables you to judge of the truthfulness of what Mr. Wheeler or Mr. Bishop has said, weigh it for that purpose, and give it its proper influence,” it went fully as far as the plaintiff had the' right to demand.
Judgment affirmed.